NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                   ______________________

       IN RE: MAGNA ELECTRONICS, INC.,
                     Appellant
              ______________________

                         2014-1798
                   ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 90/011,478.

        ---------------------------------------------------------

       IN RE: MAGNA ELECTRONICS, INC.,
                     Appellant
              ______________________

                         2014-1801
                   ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 90/011,477.

                   ______________________

                    Decided: May 7, 2015
                   ______________________

   TERENCE J. LINN, Gardner, Linn, Burkhart & Flory,
LLP, Grand Rapids, MI, for appellant.
2                            IN RE: MAGNA ELECTRONICS, INC.




    NATHAN K. KELLEY, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee Michelle K. Lee. Also represented by FARHEENA
YASMEEN RASHEED, LORE A. UNT, THOMAS W. KRAUSE.
                 ______________________

    Before PROST, Chief Judge, LOURIE and CHEN, Circuit
                         Judges.
PER CURIAM.
    Magna Electronics, Inc. (“Magna”) appeals from two
related ex parte reexamination decisions of the United
States Patent and Trademark Office (“PTO”), Patent Trial
and Appeal Board (“Board”). In the first, Magna appeals
from the Board’s decision affirming the examiner’s rejec-
tion of claims 45 and 107 of U.S. Patent 6,222,447 (“the
’447 patent”) as obvious under 35 U.S.C. § 103(a) (2006). 1
Ex parte Magna Elecs., Inc., No. 2013-004164, 2014 WL
2360424 (P.T.A.B. May 28, 2014) (“Decision I”). In the
second, Magna appeals from the Board’s decision affirm-
ing the examiner’s rejection of claims 3 and 5–9 of U.S.
Patent 5,949,331 (“the ’331 patent”) as obvious under
§ 103(a). Ex parte Magna Elecs., Inc., No. 2013-006429,
2014 WL 2466134 (P.T.A.B. May 28, 2014) (“Decision II”).
Because the Board did not err, we affirm.
                      BACKGROUND
    Magna is the assignee of the ’447 and ’331 patents,
which are directed to vehicular rearview vision systems
comprising an image capture device and a display system.
Notably, the ’447 patent describes a CMOS imaging array
as the image capture device, and the ’331 patent describes


    1  Because the applications of the ’447 and ’331 pa-
tents were filed before March 16, 2013, the pre-Leahy-
Smith America Invents Act version of § 103 applies. See
Pub L. No. 112-29, 125 Stat. 284 (2011).
IN RE: MAGNA ELECTRONICS, INC.                         3



a display system that enhances images by using a graphic
overlay of horizontal lines to indicate distance.
                               A
    Claim 45 is representative of the two claims at issue
in the ’447 patent and reads as follows:
    45. A rearview vision system for a vehicle hav-
    ing a gear actuator, comprising:
        an image capture device mounted at the
        rear of the vehicle and having a field of
        view directed rearwardly of the vehicle,
        wherein said image capture device compris-
        es a pixelated imaging array and wherein
        said pixelated array comprises a CMOS im-
        aging array;
        a display system viewable by a driver of the
        vehicle which displays a rearward image
        output of said image capture device;
        a graphic overlayer superimposed on said
        rearward image when the gear actuator of
        the vehicle selects a reverse gear; and
        wherein said graphic overlayer is disabled
        when the gear actuator of the vehicle is not
        in reverse gear.
’447 patent col. 14 ll. 31–44, col. 15 ll. 12–15.
    In February 2011, a third party requested a second ex
parte reexamination of several claims of the ’447 patent,
which the PTO granted. In a Final Office Action, the
examiner rejected most of the challenged claims. In
particular, the examiner rejected claims 45 and 107 as
obvious over a combination of Japanese Patent Applica-
tion No. 64-14700 (“JP ’700”), Japanese Patent Applica-
tion No. 60-79889 (“JP ’889”), and Wang et al., CMOS
Video Cameras, IEEE 100–03 (1991) (“Wang”). Magna
4                            IN RE: MAGNA ELECTRONICS, INC.




initially appealed the entire rejection to the Board; how-
ever, in its reply brief, Magna withdrew its appeal with-
out prejudice as to all claims except claims 45 and 107.
    On appeal, the Board affirmed the examiner’s rejec-
tion of claims 45 and 107, finding that it would have been
obvious to combine the vehicular vision systems of JP ’700
and JP ’889 with the CMOS camera disclosed in Wang.
Decision I at *6. First, the Board found that Wang gener-
ally teaches the use of CMOS cameras in “smart vision
systems,” which necessarily includes vehicular vision
systems. Id. at *2. Next, the Board found that replacing
the CCD camera of JP ’700 and JP ’889 with the CMOS
camera of Wang would have been “mere substitution of
one element for another known in the field” and “would
have achieved the predictable result of reducing the size,
cost, and power consumption” of CCD-based systems. Id.
In so doing, the Board rejected Magna’s proffered expert
testimony, finding it biased, unsupported, and contrary to
the express teachings of Wang. Id. at *3. Last, the Board
found that Magna failed to provide adequate evidence of
secondary considerations to rebut the otherwise strong
prima facie case of obviousness. Id. at *4–6. According to
the Board, Magna failed to show, inter alia, (1) a nexus
between the alleged commercial success and the claimed
invention; (2) any expert skepticism doubting whether
CMOS camera-based vehicular vision systems could be
manufactured; and (3) any unexpected results. Id.
                            B
    Claim 3 is representative of the claims at issue in the
’331 patent and reads as follows:
    3. A vehicular rearview vision system, compris-
    ing:
       at least one image capture device positioned
       on the vehicle and adapted to capturing im-
       ages of objects;
IN RE: MAGNA ELECTRONICS, INC.                            5



       a display system which displays an image
       which comprises a rearward facing view of
       objects captured by said at least one image
       capture device;
       wherein said display system enhances the
       displayed image by including an image en-
       hancement comprising a visual prompt per-
       spectively related to objects in the image
       displayed and which visually informs the
       driver of what is occurring in the area sur-
       rounding the vehicle including relative po-
       sition of objects behind the vehicle; and
       wherein said image enhancement comprises
       a graphic overlay superimposed on the dis-
       played image indicating distances of objects
       from the vehicle and wherein said graphic
       overlay comprises at least one horizontal
       mark superimposed on the displayed image.
’331 patent col. 12 l. 59–col. 13 l. 9. Claim 5, in addition
to reciting the system of claim 3, further requires “where-
in said at least one horizontal mark comprises a plurality
of short horizontal lines superimposed on the image at
regular rearward intervals.” Id. col. 13 ll. 13–16. Claims
6–9 further depend from claim 5.
     In February 2011, a third party similarly requested a
second ex parte reexamination of several claims of the ’331
patent, which the PTO granted. In a Final Office Action,
the examiner rejected all of the challenged claims. Nota-
bly, the examiner rejected claims 3 and 5–9 as obvious
over a combination of JP ’700 and JP ’889. Magna initial-
ly appealed the entire rejection to the Board; however, in
its reply brief, Magna withdrew its appeal without preju-
dice as to all claims except claims 3 and 5–9.
    On appeal, the Board affirmed the examiner’s rejec-
tion of claims 3 and 5–9, finding that it would have been
6                             IN RE: MAGNA ELECTRONICS, INC.




obvious to combine the graphic overlay of JP ’889 with the
vision system of JP ’700. Decision II at *5. First, the
Board noted that the claims do not require a distance
measurement; they only require “a display that indicates
distance from objects in some manner.” Id. at *2 (refer-
ring to ’331 patent col. 10 ll. 56–63). The Board then
found that JP ’889 “teaches horizontal lines” that “indi-
cate[] distances of objects from a vehicle by virtue of being
superimposed at regular, rearward intervals onto an
image taken by a rear-facing camera,” as required by the
claims. Id. at *3. Even if the claims in fact require a
distance measurement, the Board noted, JP ’889 also
“contains markings that indicate whether an object is
closer to the vehicle (50) or farther from the vehicle (200).”
Id. The Board thus rejected as unpersuasive Magna’s
contrary expert testimony. Next, the Board found that
claim 5’s “short horizontal lines” were but a design choice
and provide the same functionality as the horizontal lines
disclosed in JP ’889. Id. at *4. Last, the Board found that
Magna failed to provide adequate evidence of secondary
considerations of nonobviousness. Id. at *4–5.
   Magna timely appealed from both decisions, and we
have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    We review the Board’s legal conclusions de novo, In re
Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
Board’s factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). “Substantial evidence . . . means
such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Consol. Edison Co.
v. NLRB, 305 U.S. 197, 217 (1938). Obviousness is a
question of law based on underlying factual findings, In re
Baxter, 678 F.3d 1357, 1361 (Fed. Cir. 2012), such as what
a reference teaches and “[s]uch secondary considerations
as commercial success, long felt but unsolved needs, [and]
IN RE: MAGNA ELECTRONICS, INC.                            7



failure of others,” Graham v. John Deere Co., 383 U.S. 1,
17 (1966).
                             A
    With respect to the ’447 patent, Magna argues that
the PTO did not establish a prima facie case of obvious-
ness because Wang does not teach, suggest, or motivate
the use of CMOS cameras in vehicular vision systems.
Instead, Magna contends, Wang teaches away from such
use because CMOS imager technology “w[as viewed] to be
insensitive to low light conditions (and thus not particu-
larly suitable for use as a rear backup camera at night), to
have inferior image quality and to be difficult and costly
to make.” ’447 Appellant’s Br. 21. Magna further argues
that it provided strong evidence of nonobviousness, such
as commercial success, long felt need and failure of others,
skepticism of experts, unexpected results, copying, and
licensing. Id. at 37–58.
    The PTO responds that each of the Board’s findings is
supported by substantial evidence, and that Magna failed
to provide adequate evidence of secondary considerations
of nonobviousness. We agree, and therefore affirm the
Board’s conclusion that claims 45 and 107 would have
been obvious over JP ’700, JP ’889, and Wang.
     As an initial matter, substantial evidence supports
the Board’s finding that Wang teaches the use of CMOS
cameras in “smart vision systems.” ’447 Joint Appendix
(“’447 J.A.”) 297 (“We introduce a new capability that
extends the CMOS ASIC marketplace in[to] a sector of . . .
image sensing and processing, covering applications from
electronic cameras to ‘smart’ vision systems.”). It was not
error for the Board to further find that vehicular rearview
vision systems, such as those disclosed in JP ’700 and JP
’889, are such “smart vision systems.” Decision I at *2.
Nonetheless, an explicit teaching, suggestion, or motiva-
tion is not necessary to support a conclusion of obvious-
ness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16
8                            IN RE: MAGNA ELECTRONICS, INC.




(2007). Obviousness is a flexible inquiry, and we are
tasked with determining whether a claimed improvement
“is more than the predictable use of prior art elements
according to their established functions.” Id. at 417.
    To that end, replacing the CCD camera of JP ’700 and
JP ’889 with a CMOS camera was but “the mere substitu-
tion of one element for another known in the field” that
“achieved [a] predictable result.” Decision I at *2 (refer-
ring to KSR, 550 U.S. at 415–16). As the Board found,
Wang highlights several weaknesses of CCD technology,
namely, that it appears “cumbersome, power-hungry and
expensive.” Id.; see also ’447 J.A. 297. Wang then notes
that “high quality sensors” can instead be “implemented
entirely” using CMOS technology to mitigate those short-
comings. Id. The claimed improvement of replacing the
CCD cameras of JP ’700 and JP ’889 with the CMOS
camera of Wang is thus nothing more “than the predicta-
ble use of prior art elements.” KSR, 550 U.S. at 417. We
find Magna’s arguments to the contrary unpersuasive.
     Substantial evidence also supports the Board’s finding
that Magna lacks sufficient evidence to show nonobvious-
ness. With respect to Magna’s commercial success argu-
ment, for example, the Board correctly found that Magna
fails to relate its alleged 35% market share in the vehicu-
lar vision system industry to its use of a CMOS camera.
Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311–12
(Fed. Cir. 2006) (noting that a nexus must exist between a
product’s commercial success and the claimed invention);
see also ’447 Appellant’s Br. 53 (generally stating: “that so
many vehicles across so many automakers are at dealer-
ships today with rear vision systems and graphic overlay
and CMOS imaging devices and other features as claimed
is clear and convincing evidence of commercial success”).
    Nor can Magna substantiate its claim of skepticism of
experts. As we have noted, such arguments often require
a showing of technical infeasibility or manufacturing
IN RE: MAGNA ELECTRONICS, INC.                            9



uncertainty. See Arkie Lures, Inc. v. Gene Larew Tackle,
Inc., 119 F.3d 953, 958 (Fed. Cir. 1997) (finding that
“violent explosions” that render manufacturing “unsafe”
support such an argument). Yet here, Magna relies only
on high costs and other companies’ purported preferences.
Such evidence “does not raise doubt that a CMOS camera-
based automotive vision system can be manufactured.”
Decision I at *5; see Orthopedic Equip. Co. v. United
States, 702 F.2d 1005, 1013 (Fed. Cir. 1983) (“[T]hat the
two disclosed apparatus would not be combined by busi-
nessmen for economic reasons is not the same as saying
that it could not be done because skilled persons in the art
felt that there was some technological incompatibility
that prevented their combinations.”).
    We therefore hold that the Board correctly concluded
that it would have been obvious to use a CMOS camera in
the vehicular vision systems of JP ’700 and JP ’889.
                             B
    With respect to the ’331 patent, Magna argues that
the PTO did not establish a prima facie case because the
JP ’889 reference teaches using horizontal lines to indi-
cate a positional relationship, whereas the claimed inven-
tion uses horizontal lines to generate a specific distance
measurement. And, Magna contends, JP ’889’s descend-
ing scale cannot indicate distance. With respect to claim
5, Magna argues that the short horizontal lines are not
just a design choice. Last, Magna submits that it provid-
ed strong evidence of nonobviousness.
     The PTO responds that the Board’s findings are sup-
ported by substantial evidence, and that Magna’s evi-
dence of secondary considerations of nonobviousness lacks
a nexus to the claimed invention. We agree, and therefore
affirm the Board’s conclusion that claims 3 and 5–9 would
have been obvious over JP ’700 and JP ’889.
10                            IN RE: MAGNA ELECTRONICS, INC.




    Substantial evidence supports the Board’s finding
that JP ’889 teaches the graphic overlay claimed in the
’331 patent, i.e., regularly spaced horizontal lines that
show the driver the relative position of objects behind the
vehicle. ’331 Joint Appendix (“’331 J.A.”) 262–65. We
find Magna’s argument to the contrary unpersuasive for
two reasons. First, Magna’s argument assumes that the
’331 patent requires a distance determination. Yet as the
Board correctly found, the claims only require “indicating
distances.” ’331 patent col. 10 ll. 56–63. JP ’889 does not
need to teach quantitative measurements to render the
graphic overlay of the ’331 patent obvious. Even so, as
the Board found, JP ’889 conceives of providing numerical
indicators. Decision II at *3; see also ’331 J.A. 261 (fig. 2).
The fact that the numbers lie on a descending scale does
not negate the fact that a person of ordinary skill would
have been motivated to apply that scale, perhaps inverted
for design purposes, to the graphic overlay of the ’331
patent.
    Second, Magna’s argument emphasizes an alleged dis-
tinction between a positional relationship and an indica-
tion of a distance. Even assuming arguendo that such a
distinction exists, the ’331 patent essentially treats the
two terms coextensively: “[h]orizontal grid markings on
the display may be provided to indicate distances behind
the vehicle at particular markings. Such a grid would
allow the driver to judge the relative position of vehicles
behind the equipped vehicle.” Id. col. 10 ll. 56–59 (em-
phases added); see also id. col. 1 ll. 60–66. All that the
’331 patent requires is a graphic overlay to indicate the
distance, i.e., relative position, of objects behind a vehicle.
And, as the Board found, that is precisely what JP ’889
teaches.
    Magna’s remaining arguments are similarly unper-
suasive. As the Board found, JP ’889 teaches horizontal
lines spaced at regular intervals, and shortening the
length of the horizontal lines “would be an obvious design
IN RE: MAGNA ELECTRONICS, INC.                            11



choice within the skill of the art.” In re Kuhle, 526 F.2d
553, 555 (CCPA 1975). In this context, short horizontal
lines provide the same information and functionality as
long horizontal lines, and cannot be used as a distinguish-
ing factor to render the claims nonobvious. Furthermore,
as the Board found, Magna failed to provide adequate
evidence of nonobviousness. Much like in the ’447 appeal,
Magna fails to establish a nexus between the secondary
considerations of nonobviousness and the claimed inven-
tion, see, e.g., In re Kao, 639 F.3d 1057, 1069–70 (Fed. Cir.
2011) (noting that it is difficult to prove nexus without a
showing that the claimed improvement causes success
that the prior art would not); In re Huang, 100 F.3d 135,
140 (Fed. Cir. 1995) (holding that the inventor’s opinion
as to the purchaser’s reason for buying the product is
insufficient to demonstrate a nexus), and thus cannot
rebut the prima facie showing.
    We therefore hold that the Board correctly concluded
that it would have been obvious to use the graphic overlay
of JP ’889 with the vehicular vision system of JP ’700.
                       CONCLUSION
    We have considered Magna’s remaining arguments,
but find them unpersuasive. For the foregoing reasons,
the Board’s decisions affirming the rejections of claims 45
and 107 of the ’447 patent and claims 3 and 5–9 of the
’331 patent are affirmed.
                       AFFIRMED